PER CURIAM.
The appellant challenges a Baker Act order of involuntary placement for treatment pursuant to section 394.467, Florida Statutes. However, the record does not clearly and convincingly establish the nature, extent, and likelihood of any future *765harm which would comport with the requirements of section 394.467(l)(a)2. While the appellant might derive some benefit from further treatment in a structured living arrangement, this does not justify a Baker Act commitment. See Adams v. State, 713 So.2d 1063 (Fla. 1st DCA 1998); Braden v. State, 575 So.2d 756; Welk v. State, 542 So.2d 1343 (Fla. 1st DCA 1989). The appealed order is therefore reversed.
ALLEN, WOLF and VAN NORTWICK, JJ., CONCUR.